BDM:KKO
F. #2017R01840

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X

UNITED STATES OF AMERICA                                STIPULATION

       - against -                                      18-CR-204 (S-2) (NGG)

KEITH RANIERE, et al.

               Defendants.
---------------------------------X
SARA BRONFMAN

               Interested Third-Party
---------------------------------X

               WHEREAS, Count One of the Superseding Indictment in the above-captioned

case charged defendants Keith Raniere, Clare Bronfman, Allison Mack, Kathy Russell, Lauren

Salzman and Nancy Salzman (the “Defendants”) with racketeering conspiracy, in violation of

18 U.S.C. § 1962(d); (Docket Entry no. 50)

               WHEREAS, in the Superseding Indictment, the United States gave notice to the

Defendants that if any defendant was convicted of the offense charged in Count One, the

government would seek forfeiture of (a) any interest the person acquired or maintained in

violation of 18 U.S.C. § 1962; (b) any interest in, security of, claim against or property or

contractual right of any kind affording a source of influence over any enterprise which the

person has established, operated, controlled, conducted or participated in the conduct of, in

violation of 18 U.S.C. § 1962; and (c) any property constituting, or derived from, any proceeds

which the person obtained, directly or indirectly, from racketeering activity in violation of 18

U.S.C. § 1962; (Id.)
              WHEREAS, on or about March 13, 2019, defendant Nancy Salzman pleaded

guilty to Count One of the Superseding Indictment; (Docket Entry no. 474)

              WHEREAS, on or about March 13, 2019, the United States filed a Second

Superseding Indictment against all of the Defendants except Nancy Salzman; (Docket Entry

no. 430)

              WHEREAS, Count One of the Second Superseding Indictment charged

defendants Raniere, Bronfman, Mack, Russell and Lauren Salzman with racketeering

conspiracy, in violation of 18 U.S.C. § 1962(d), and Count Two charged defendants Raniere,

Bronfman, Mack and Lauren Salzman with Racketeering, in violation of 18 U.S.C. § 1961;

(Id.)

              WHEREAS, in the Second Superseding Indictment, the United States gave

notice to the defendants charged in Counts One and Two that upon the conviction of any of

those defendant of either such offenses, the government would seek forfeiture of (a) any

interest the person acquired or maintained in violation of 18 U.S.C. § 1962; (b) any interest in,

security of, claim against or property or contractual right of any kind affording a source of

influence over any enterprise which the person has established, operated, controlled, conducted

or participated in the conduct of, in violation of 18 U.S.C. § 1962; and (c) any property

constituting, or derived from, any proceeds which the person obtained, directly or indirectly,

from racketeering activity in violation of 18 U.S.C. § 1962; (Id.)

              WHEREAS, on or about March 25, 2019, defendant Lauren Salzman pleaded

guilty to Counts One and Two of the Second Superseding Indictment; (Docket Entry no. 473)

              WHEREAS, on or about April 8, 2019, defendant Allison Mack pleaded guilty

to Counts One and Two of the Second Superseding Indictment;
United States v. Raniere, et al., 18-CR-204 (NGG)                                         Page 2
Stipulation
              WHEREAS, on or about July 15, 2019, the Court issued Amended Preliminary

Orders of Forfeiture as to defendants Nancy Salzman, Lauren Salzman and Allison Mack (the

“Amended Preliminary Orders of Forfeiture”); (Docket Entry nos. 758-60)

              WHEREAS, as memorialized in the Amended Preliminary Orders of Forfeiture,

defendants Nancy Salzman, Lauren Salzman and Allison Mack consented to forfeit multiple

assets including the real properties located at 447, 455 and 457 New Karner Road, Albany,

New York 12205, together with their respective buildings, appurtenances, improvements,

fixtures, attachments, easements and furnishings, and all proceeds traceable thereto (the “New

Karner Road Properties”); (Id.)

              WHEREAS, on or about August 7, 2019, the United States filed a Notice of

Pendency as to each of the New Karner Road Properties through the Albany County Clerk’s

Office;

              WHEREAS, records maintained by the Albany County Clerk’s Office indicate

that the owner of the New Karner Road Properties is NX Trust, Inc. and that the deeds

transferring the New Karner Road Properties to NX Trust, Inc. identify Nancy Salzman as

“Trustee of the NX Trust”;

              WHEREAS, on or about August 21, 2019, the United States filed a Certificate

of Service reflecting that it had mailed direct notice of the Amended Preliminary Orders of

Forfeiture to each of the Defendants, counsel for Sara Bronfman, and others; (Docket Entry

no. 788)

              WHEREAS, counsel for Sara Bronfman, also known as Sara Bronfman-Igtet,

contacted the United States and represented that Sara Bronfman has an interest in the New

Karner Road Properties pursuant to the constructive trust doctrine;
United States v. Raniere, et al., 18-CR-204 (NGG)                                      Page 3
Stipulation
               WHEREAS, no other third party has filed with the Court any petition or claim

in connection with the New Karner Road Properties and the time to do so under 21 U.S.C.

§ 853(n)(2) has expired;

               WHEREAS, the United States and Sara Bronfman (collectively, the “Parties”)

hereby enter into this stipulation (the “Stipulation”) for the purpose of resolving Sara

Bronfman’s interest in the New Karner Road Properties;

               IT IS HEREBY STIPULATED, AGREED AND ORDERED as follows:

               1.     This Stipulation shall be deemed a timely filed claim by Sara Bronfman

to the New Karner Road Properties,

               2.     Sara Bronfman represents that she has an ownership interest in the New

Karner Road Properties.

               3.     Sara Bronfman agrees to accept certain Payments (defined infra, at

paragraph 5), less any offset pursuant to the Treasury Offset Program (defined infra, at

paragraph 6), in full and complete settlement and satisfaction of all claims asserted, or that

may be asserted by Sara Bronfman to the New Karner Road Properties.

               4.     Sara Bronfman understands and agrees that by entering into this

agreement, she waives any rights to further litigate any claimed interest in the New Karner

Road Properties or to petition for remission or mitigation of the forfeiture of the New Karner

Road Properties. Sara Bronfman waives her rights, if any, to use the above-captioned action

as a basis to bring any administrative or judicial civil cause of action against the United States

Government or as a basis for statutory or constitutional defense in any administrative or civil

action.



United States v. Raniere, et al., 18-CR-204 (NGG)                                         Page 4
Stipulation
               5.     The Parties agree that following the entry of a Final Order of Forfeiture

forfeiting the New Karner Road Properties to the United States, the United States Marshals

Service shall sell the properties pursuant to their ordinary procedures. The Parties further agree

that at or following the closing for the sale of one or more of the New Karner Road Properties,

Sara Bronfman will receive a payment equal to 20% of the purchase price from the proceeds

of such sale. The total amount of payments from the sale of all three New Karner Road

Properties (the “Payments”) shall, however, be capped at $200,000.00. The Payments shall be

subject to any offset pursuant to the Treasury Offset Program, as described in paragraph 6,

infra.

               6.     The Debt Collection Improvement Act of 1996 (“DCIA”), 31 U.S.C.

§ 3716, requires the Department of the Treasury, the United States Marshals Service, and

other disbursing officials, to offset Federal payments to collect delinquent non-tax debts

owed to the United States, or delinquent debts owed to states, including past-due child

support enforced by states (the “Treasury Offset Program”). If an offset to the Payments is

made during an electronic funds transfer pursuant to the Treasury Offset Program, Sara

Bronfman will receive a notification from the government at the last address provided by the

debtor to the creditor. If Sara Bronfman believes that the Payments may be subject to an

offset, she may contact the Treasury Department at 1-800-304-3107.

               7.     Sara Bronfman hereby releases, remises and forever discharges any

claims, rights, title, or interest she may have in the New Karner Road Properties.

               8.     Sara Bronfman hereby consents to the forfeiture of the New Karner

Road Properties pursuant to 18 U.S.C. § 1963(a).



United States v. Raniere, et al., 18-CR-204 (NGG)                                         Page 5
Stipulation
               9.      Sara Bronfman and her heirs, assigns and representatives, hereby

agree to release, indemnify and hold harmless the United States, and any officers, agents,

and employees, past and present, of the United States, including, but not limited to, the

United States Department of Justice, the United States Attorney’s Office for the Eastern

District of New York, United States Marshals Service, the Federal Bureau of Investigation,

Homeland Security Investigations, and the Internal Revenue Service from and against any

and all claims for relief or cause of action for any conduct or action which currently exist

or which may arise as a result of the Government’s action against the New Karner Road

Properties or arising from the provisions of the above-captioned action and this Stipulation.

               10.     This Stipulation resolves only Sara Bronfman’s claims with respect

to the forfeiture of the New Karner Road Properties in the above-captioned action and any

ancillary proceeding. This settlement does not resolve, or affect in any way, any other

claims the United States may have, including, but not limited to, claims with respect to

restitution, tax liabilities and/or any other existing potential liabilities or obligations that

Sara Bronfman may have to the government.

               11.     This Stipulation is contingent upon the Court’s “so ordering” of this

Stipulation and issuing a Final Order of Forfeiture as to the New Karner Road Properties.

               12.     The Court shall maintain jurisdiction over this action to effectuate the

Stipulation in this matter.

               13.     Each party shall bear its own costs and attorney fees.

               14.     The signature pages of this Stipulation of Settlement may be

executed in one or more counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument. Signature pages may be
United States v. Raniere, et al., 18-CR-204 (NGG)                                            Page 6
Stipulation
transmitted by fax or scanned images and such signature shall be deemed as valid

originals.

              15.    The Clerk of the Court is directed to send, by inter-office mail,

three (3) certified copies of this executed Order to Assistant United States Attomey Karin

Orenstein, United States Attorney's Office, Eastern District ofNew York, 271 CadmanPlaza

East, Brooklyn, New York   ll20l.


Dated: Brooklyn, New York
         December   h,zotg
                                                 RICHARD P. DONOGHUE
                                                 United States Attorney
                                                 Eastern District of New York
                                                 271CadmanPlaza
                                                 Brooklyn, New York ll20l

                                          By:

                                                 Assistant United States Attorney
                                                 (718) 2s4-6t88




United States v. Raniere, et al., 18-CR-204 (NGG)                                    Page 7
Stipulation
